 



Ex. 10.2

EXECUTION COPY

AMENDMENT NO. 1
Dated as of March 28, 2005
to
LOAN AND SECURITY AGREEMENT
Dated as of December 19, 2003

     THIS AMENDMENT NO. 1 to LOAN AND SECURITY AGREEMENT is entered into as of
March 28, 2005 between SILVERLEAF FINANCE II, INC., a Delaware corporation
(“SPV”), and TEXTRON FINANCIAL CORPORATION, a Delaware corporation (“TFC”).
Capitalized terms used herein and not defined herein having the meaning ascribed
thereto in Schedule I to the Loan and Security Agreement, dated as of
December 19, 2003 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “SPV Loan Agreement”), between SPV and TFC.

PRELIMINARY STATEMENTS

A. SPV and TFC desire to amend certain provisions of the SPV Loan Agreement in
order to extend an additional advance in the principal amount of $26,333,737.55
to SPV to be secured, in part, with additional Receivables pledged under the SPV
Loan Agreement, all in accordance with the terms of the SPV Loan Agreement, as
amended hereby.

B. In consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

SECTION 1. Amendments to the SPV Loan Agreement. Effective as of the date
hereof, subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the SPV Loan Agreement is hereby amended as follows:

     1.1 Section 2.1 is hereby amended and restated as follows:

     “2.1 Loan. Upon the terms and subject to the conditions set forth in this
Loan Agreement, including satisfaction of the conditions precedent in Section 4,
TFC shall make an advance (the “First Advance”) to SPV on December 19, 2003 in a
principal amount equal to the lesser of (x) $66,380,808.54 or (y) the Advance
Amount then in effect. On March 28, 2005 (the “Second Advance Funding Date”) TFC
shall make a second advance in a principal amount equal to $26,333,737.55 (the
“Second Advance” and together with the First Advance, the “Loan”); provided,
however, the sum of the First Advance and the Second Advance shall not exceed
the Advance Amount then in effect. At the request of SPV, on the Closing Date,
proceeds of the First Advance will be disbursed by TFC to pay the purchase price
of the Receivables acquired by SPV from Developer and to pay dividends to
Developer. At the request of SPV, on the Second Advance Funding Date, proceeds
of the Second Advance will be disbursed by TFC to pay the purchase price of the
Receivables acquired by SPV from Developer and to pay dividends to Developer.
Amounts repaid in respect of the Loan may not be reborrowed.”

 



--------------------------------------------------------------------------------



 



     1.2 Section 2.2 is hereby amended and restated as follows:

     “2.2 Interest Payment. The aggregate principal amount of the First Advance
which is outstanding from time to time shall bear interest at a rate equal to
the First Advance Interest Rate or, at TFC’s election and sole discretion after
the occurrence of an Event of Default or the First Advance Maturity Date, at the
First Advance Default Interest Rate. The aggregate principal amount of the
Second Advance which is outstanding from time to time shall bear interest at a
rate equal to the Second Advance Interest Rate or, at TFC’s election and sole
discretion after the occurrence of an Event of Default or the Second Advance
Maturity Date, at the Second Advance Default Interest Rate. Interest, in each
case, shall be payable in arrears on each Payment Date in respect of the
immediately preceding Settlement Period or, after the occurrence of an Event of
Default, the First Advance Maturity Date with respect to interest due on the
First Advance or the Second Advance Maturity Date with respect to interest due
on the Second Advance, upon demand. Any payment received by TFC later than 12
noon E.S.T. on any Business Day shall be deemed to have been received on the
next Business Day.”

     1.3 Section 2.5(a) is hereby amended and restated as follows:

     “(a) Final Payments. SPV agrees to pay (i) the entire outstanding principal
balance of the First Advance in full on or before the First Advance Maturity
Date and (ii) the entire outstanding principal balance of the Second Advance,
together with all other Obligations, in full on or before the Second Advance
Maturity Date.”

     1.4 The first sentence of Section 2.5(c) is hereby replaced with the
following two sentences:

     “On each Payment Date, SPV shall prepay (i) the principal amount of the
First Advance by an amount equal to 85% of the First Advance Principal
Distributable Amount and (ii) the principal amount of the Second Advance by an
amount equal to 85% of the Second Advance Principal Distributable Amount, in
each case, for the immediately preceding Settlement Period. If at any time it is
determined, absent manifest error, that the aggregate Outstanding Balance of PPM
Receivables in Pool II determined as of the Second Advance Funding Date related
to the Second Advance is greater than zero, SPV shall (within one Business Day
of such determination) repay such amount to TFC.”

     1.5 Section 2.5(d) is hereby amended and restated as follows:

     “(d) Timeshare Upgrades. With respect to the Pledged Receivables that
become Upgrade Receivables during a Settlement Period, and without duplication
of principal payments in respect of such Pledged Receivables actually received
with respect to such Pledged Receivables, SPV shall be deemed to have received a
principal payment in an amount equal to the Outstanding Balance of such Pledged
Receivables, and the Subservicer shall remit to the Collection Account, prior to
the immediately succeeding Payment Date, the excess of (x) such amount over
(y) the amount, if any, deducted from the First Advance Principal Distributable
Amount or the Second Advance Principal Distributable Amount, as the case may be,
for such Settlement Period pursuant to clause (iv) of the definition of the
First Advance Principal Distributable Amount or the Second Advance Principal
Distributable Amount.

2



--------------------------------------------------------------------------------



 



     1.6 Clause (ii) of Section 3.2(a) is hereby amended and restated as
follows:

     “(ii) the aggregate Outstanding Balance of any Exchange Receivable
attributable to Pool I shall not cause the aggregate Outstanding Balance of all
Exchange Receivables attributable to Pool I for such Settlement Period and each
preceding Settlement Period to exceed 20% of the Initial Advance Amount; the
aggregate Outstanding Balance of any Exchange Receivable attributable to Pool II
shall not cause the aggregate Outstanding Balance of all Exchange Receivables
attributable to Pool II for such Settlement Period and each preceding Settlement
Period to exceed 20% of the principal amount of the Second Advance on the Second
Advance Funding Date; the aggregate Outstanding Balance of any Replacement
Receivables attributable to Pool I shall not cause the aggregate Outstanding
Balance of all Replacement Receivables attributable to Pool I for such
Settlement Period and each preceding Settlement Period to exceed 20% of the
Initial Advance Amount; and the aggregate Outstanding Balance of any Replacement
Receivables attributable to Pool II shall not cause the aggregate Outstanding
Balance of all Replacement Receivables attributable to Pool II for such
Settlement Period and each preceding Settlement Period to exceed 20% of the
principal amount of the Second Advance on the Second Advance Funding Date;”

     1.7 Clause (vi) of Section 3.2(a) is hereby amended and restated in its
entirety to read:

     “(vi) each of the following shall be true:

          (A) (1) with respect to all Exchange Receivables to be added into Pool
I and all Deleted Receivables to be removed from Pool I for such Substitution
Date, the aggregate Outstanding Balance of all such Exchange Receivables shall
equal or exceed (but only to the extent necessary to allow whole Receivable
exchanges) the aggregate Outstanding Balance of all such Deleted Receivables as
of such Substitution Date;

               (2) with respect to all Exchange Receivables to be added into
Pool II and all Deleted Receivables to be removed from Pool II for such
Substitution Date, the aggregate Outstanding Balance of all such Exchange
Receivables shall equal or exceed (but only to the extent necessary to allow
whole Receivable exchanges) the aggregate Outstanding Balance of all such
Deleted Receivables as of such Substitution Date;

          (B) (1) with respect to all Replacement Receivables to be added into
Pool I and Upgrade Receivables to be removed from Pool I for such Substitution
Date, the aggregate Outstanding Balance of all such Replacement Receivables
shall equal or exceed (but only to the extent necessary to allow whole
Receivable replacements) the aggregate Outstanding Balance of all such Upgrade
Receivables as of such Substitution Date;

               (2) with respect to all Replacement Receivables to be added into
Pool II and Upgrade Receivables to be removed from Pool II for such Substitution
Date, the aggregate Outstanding Balance of all such Replacement Receivables
shall equal or exceed (but only to the extent necessary to allow whole
Receivable replacements) the aggregate Outstanding Balance of all such Upgrade
Receivables as of such Substitution Date;

3



--------------------------------------------------------------------------------



 



          (C) (1) with respect to all Substitute Receivables to be added into
Pool I for such Substitution Date that constitute ONS Receivables, the aggregate
Outstanding Balance of all such ONS Receivables shall not exceed the aggregate
Outstanding Balance of all Deleted Receivables and Upgrade Receivables to be
removed from Pool I for such Substitution Date that constitute ONS Receivables;

               (2) with respect to all Substitute Receivables to be added into
Pool II for such Substitution Date that constitute ONS Receivables, the
aggregate Outstanding Balance of all such ONS Receivables shall not exceed the
aggregate Outstanding Balance of all Deleted Receivables and Upgrade Receivables
to be removed from Pool II for such Substitution Date that constitute ONS
Receivables;

          (D) (1) with respect to all Substitute Receivables to be added into
Pool I for such Substitution Date that constitute PPM Receivables, the aggregate
Outstanding Balance of all such PPM Receivables shall not exceed the aggregate
Outstanding Balance of all Deleted Receivables and Upgrade Receivables to be
removed from Pool I for such Substitution Date that constitute PPM Receivables;

               (2) no Substitute Receivable to be added into Pool II is a PPM
Receivables;

          (E) with respect to all Substitute Receivables to be added into Pool
I, the aggregate Outstanding Balance of all such Substitute Receivables shall
equal or exceed the aggregate Outstanding Balance of all Deleted Receivables and
Upgrade Receivables for such Substitution Date that were included in Pool I; and

          (F) with respect to all Substitute Receivables to be added into Pool
II, the aggregate Outstanding Balance of all such Substitute Receivables shall
equal or exceed the aggregate Outstanding Balance of all Deleted Receivables and
Upgrade Receivables for such Substitution Date that were included in Pool II.”

     1.8 Each instance of the term “Maturity Date” in Section 5.6 is hereby
replaced with the term “Second Advance Final Maturity Date.”

     1.9 Clauses (vi) and (vii) of Section 6.1 are hereby amended and restated
in their entirety as follows:

     “(vi) the aggregate Outstanding Balance of PPM Receivables in Pool I
determined as of the Cut-off Date does not exceed 5% of the aggregate
Outstanding Balance of the Sold Receivables and the Contributed Receivables
determined as of the Cut-off Date, and, as of the Second Advance Funding Date,
no Pledged Receivable in Pool II is a PPM Receivable; and (vii) as of each
Substitution Date, the aggregate Outstanding Balance of Exchange Receivables and
Replacement Receivables to be added into Pool I for that Substitution Date that
constitute PPM Receivables does not exceed the aggregate Outstanding Balance of
the Deleted Receivables and Upgrade Receivables for that Substitution Date that
constitute PPM Receivables, and no Substitute Receivable to be added into Pool
II is a PPM Receivable.”

4



--------------------------------------------------------------------------------



 



     1.10 Section 7.6(i) is hereby amended and restated as follows:

     “(i) Monthly Reports. As soon as available and in any event within nine
(9) days after the end of each calendar month, a report showing (A)(I) the trial
balance of the Pledged Receivables in Pool I and (II) the trial balance of the
Pledged Receivables in Pool II; (B)(I) a current aging and delinquency report
with respect to the Pledged Receivables in Pool I and (II) a current aging and
delinquency report with respect to the Pledged Receivables in Pool II; (C)(I) a
report detailing the collections on each of the Pledged Receivables in Pool I
and (II) a report detailing the collections on each of the Pledged Receivables
in Pool II; (D)(I) an Advance Amount report with respect to the First Advance
and, (II) an Advance Amount report with respect to the Second Advance;
(E) monthly reports from the Account Agent and Blocked Account Agreement; and
(F) other monthly reports required pursuant to the Subservicing Agreement.”

     1.11 Section 7.32 is hereby amended and restated as follows:

     “7.32 Breakage Costs. In the event (i) the First Advance is paid or the
Confirmation to the ISDA Master Agreement, dated the Closing Date, is terminated
prior to July 1, 2010 or (ii) the Second Advance is paid or the Confirmation to
the ISDA Master Agreement, dated as of March 28, 2005, is terminated prior to
September 1, 2011, any related breakage costs or early termination payment will
be paid by SPV to TFC upon demand therefor.”

     1.12 Schedule I to the SPV Loan Agreement is hereby amended by adding the
following new terms, each in the correct alphabetical position:

     First Advance. Defined in Section 2.1 of the SPV Loan Agreement.

     First Advance Default Interest Rate. 9.035% per annum; provided, however
that the First Advance Default Interest Rate shall in no event exceed the
highest interest rate permitted to be charged under applicable usury laws.

     First Advance Interest Rate. 7.035% per annum.

     First Advance Maturity Date. The earlier of (i) the Payment Date occurring
on March, 2014 any (ii) the date on which the First Advance becomes due under
Section 9.1 of the SPV Loan Agreement.

     First Advance Principal Distributable Amount. With respect to any
Settlement Period, the sum of (i) Principal Collections received during such
Settlement Period or deemed to have been received during such Settlement Period
pursuant to Section 2.5(d) of the SPV Loan Agreement with respect to Receivables
in Pool I, plus (ii) the aggregate Outstanding Balance of all Receivables in
Pool I which were actually charged off during such Settlement Period and which
were charged off prior to becoming ninety days past due, plus (iii) the
aggregate Outstanding Balance of all Receivables in Pool I which are past due 91
to 120 days, minus (iv) the aggregate Outstanding Balance of Replacement
Receivables contributed by Developer to SPV on or prior to the Payment Date
immediately following such Settlement Period, but only to the extent that
(A) such Replacement Receivables relate to Permitted Timeshare Upgrades of
Receivables during such Settlement Period, (B) such aggregate Outstanding
Balance does not

5



--------------------------------------------------------------------------------



 



exceed the aggregate Outstanding Balance of Receivables that became Upgrade
Receivables during such Settlement Period, (C) the conditions to such
Replacement Receivables becoming Substitute Receivables pursuant to Section 3.2
of the SPV Loan Agreement are satisfied on or prior to such Payment Date, and
(D) such Receivables are included in Pool I.

     Pool I. The pool of Receivables sold or contributed by Developer to SPV and
pledged to TFC on the Closing Date and each Substitute Receivable added to Pool
I on a Substitution Date.

     Pool II. The pool of Receivables sold or contributed by Developer to SPV
and pledged to TFC on the Second Advance Funding Date and each Substitute
Receivable added to Pool II on a Substitution Date.

     Second Advance. Defined in Section 2.1 of the SPV Loan Agreement.

     Second Advance Default Interest Rate. 11.90% per annum; provided, however
that the Second Advance Default Interest Rate shall in no event exceed the
highest interest rate permitted to be charged under applicable usury laws.”

     Second Advance Funding Date. Defined in Section 2.1 of the SPV Loan
Agreement.

     Second Advance Interest Rate. 7.90% per annum.

     Second Advance Maturity Date. The earlier of (i) the Payment Date occurring
in September, 2011 and (ii) the date on which the Second Advance becomes due
under Section 9.1 of the SPV Loan Agreement.

     Second Advance Principal Distributable Amount. With respect to any
Settlement Period, the sum of (i) Principal Collections received during such
Settlement Period or deemed to have been received during such Settlement Period
pursuant to Section 2.5(d) of the SPV Loan Agreement with respect to Receivables
in Pool II, plus (ii) the aggregate Outstanding Balance of all Receivables in
Pool II which were actually charged off during such Settlement Period and which
were charged off prior to becoming ninety days past due, plus (iii) the
aggregate Outstanding Balance of all Receivables in Pool II which are past due
91 to 120 days, minus (iv) the aggregate Outstanding Balance of Replacement
Receivables contributed by Developer to SPV on or prior to the Payment Date
immediately following such Settlement Period, but only to the extent that
(A) such Replacement Receivables relate to Permitted Timeshare Upgrades of
Receivables during such Settlement Period, (B) such aggregate Outstanding
Balance does not exceed the aggregate Outstanding Balance of Receivables that
became Upgrade Receivables during such Settlement Period, (C) the conditions to
such Replacement Receivables becoming Substitute Receivables pursuant to
Section 3.2 of the SPV Loan Agreement are satisfied on or prior to such Payment
Date, and (D) such Receivables are included in Pool II.

6



--------------------------------------------------------------------------------



 



     1.13 Schedule I to the SPV Loan Agreement is hereby amended by amending and
restating the following definitions:

     Applicable Default Rate. When used with reference to the First Advance, the
First Advance Default Interest Rate; when used with reference to Second Advance,
the Second Advance Default Interest Rate; and when used otherwise, the higher of
the First Advance Default Interest Rate and the Second Advance Default Interest
Rate.

     Applicable Interest Rate. When used with reference to the First Advance,
the First Advance Default Interest Rate; when used with reference to Second
Advance, the Second Advance Interest Rate; and when used otherwise, the higher
of the First Advance Interest Rate and the Second Advance Default Interest.

     Cut-off Date. With respect to the Receivables pledged to TFC pursuant to
the SPV Loan Agreement on the Closing Date, November 30, 2003, and with respect
to the Receivables pledged to TFC pursuant to the SPV Loan Agreement on the
Second Advance Funding Date, February 28, 2005.

     Developer Address. 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247,
Attention: Mr. Robert Mead, CEO, Telephone: 214-631-1166, Facsimile:
214-905-0514.

     Maturity Date. The First Advance Maturity Date or the Second Advance
Maturity Date, as applicable.

     SPV Address. 1221 Riverbend Drive, Suite 120, Dallas, Texas 75247,
Attention: Mr. Robert Mead, CEO, Telephone: 214-631-1166, Facsimile:
214-905-0514.

     SPV Hedge Agreement. The ISDA Master Agreement, Schedule and Confirmation,
each dated as of December 22, 2003 and the Confirmation, dated as of March 28,
2005, between SPV and TFC, as amended or modified with the prior written consent
of TFC and the Administrative Agent.

     SPV Note. Collectively, (i) the Amended and Restated SPV Note, dated the
Second Advance Funding Date, in the principal amount of $66,380,808.54
evidencing the First Advance and (ii) the SPV Note, dated the Second Advance
Funding Date, in the principal amount of $26,333,737.55 evidencing the Second
Advance, in each case, executed and delivered by SPV to the Administrative Agent
concurrently with the funding of the Second Advance.

     1.14 Exhibits A, B, E, H and K to the SPV Loan Agreement are hereby amended
and restated in their entirety to read as set forth on Exhibit B attached
hereto.

     SECTION 2. Conditions Precedent. The obligation of TFC to enter into this
Amendment and to fund the Second Advance shall be subject to the satisfaction of
the conditions precedent set forth below on or before the Second Advance Funding
Date:

     (a) Developer, SPV and the Subject Person shall have executed and delivered
(or cause to be executed and delivered, as the case may be, by all parties
thereto), to TFC fully executed copies of the following (the “Second Advance
Documents”):

7



--------------------------------------------------------------------------------



 



          (i) this Amendment,

          (ii) an Amended and Restated SPV Note, dated as of the Second Advance
Funding Date, in the principal amount of $66,380,808.54,

          (iii) a second SPV Note, dated as of the Second Advance Funding Date,
in the principal amount of $26,333,737.55,

          (iv) a Sale Assignment, dated as of the Second Advance Funding Date,
between Developer and SPV,

          (v) a recordable bill of sale made by Developer evidencing the sale or
contribution by Developer to SPV of all Receivables and related Timeshare
Mortgages related to the Second Advance and a recordable collateral assignment
by SPV to TFC of all Receivables and related Timeshare Mortgages related to the
Second Advance,

          (vi) Amendment No. 1 to the Developer Transfer Agreement, dated as of
the Second Advance Funding Date, between Developer and SPV,

          (vii) Amendment No. 1 to the Subservicing Agreement, dated as of the
Second Advance Funding Date, among TFC, Developer and Textron Business Services
Inc.,

          (viii) Amendment No. 1 to the Back-Up Servicing Agreement, dated as of
the Second Advance Funding Date, between Developer, TFC and Back-Up Servicer,

          (ix) a Confirmation, dated as of March 28, 2005, to the Master ISDA
Agreement, dated as of December 19, 2003, between SPV and TFC, and

          (x) such other instruments and documents as TFC shall require.

     (b) TFC and the Administrative Agent shall have completed, and been
satisfied with, its legal and business due diligence regarding the Pledged
Receivables related to the Second Advance.

     (c) TFC shall have received from counsel to SPV and Developer, opinions
satisfactory to TFC and the Administrative Agent (including as to the addresses
thereof), which opinion shall include such matters as were covered by the
opinions delivered on the Closing Date, taking into account the matters
contemplated by the Second Advance Documents and such other matters as TFC or
the Administrative Agent may reasonably request.

     (d) TFC shall have received a Contract Schedule setting forth the
Receivables securing the Second Advance.

     (e) All of the following shall be true:

          (i) TFC shall have obtained such searches of the applicable public
records as it deems necessary under applicable laws to verify that SPV has a
valid ownership

8



--------------------------------------------------------------------------------



 



interest, and TFC has a first and prior perfected Lien and security interest,
covering the Collateral, subject only to Permitted Liens and Encumbrances;

          (ii) TFC and Heller Financial Inc. shall have entered into such escrow
and pay-off arrangements as TFC shall require, and the conditions to the release
of such escrow shall have been satisfied or waived;

          (iii) SPV shall have delivered to TFC Uniform Commercial Code
termination statements from prior lenders and financing statements from
Developer and SPV covering its portion of the Collateral, recorded in the public
records of all Lien Filing Offices in which the Resorts, Developer or SPV are
located (as defined by the Code) and filed with each applicable Secretary of
State; and

          (iv) the Pledged Receivables shall be endorsed by Developer in favor
of SPV and by SPV in favor of TFC.

     (f) All Timeshare Mortgages and Pledged Receivables endorsed and assigned
to TFC must have evidence thereon of payment of all required documentary stamps
and intangible taxes, if any are required.

     (g) The mortgagee’s title insurance policies shall be in form and substance
satisfactory to TFC, shall be issued by the Title Insurance Company, name TFC as
the insured party therein, contain such exceptions and conditions to title as
TFC shall approve in writing, which approval shall not be unreasonably withheld,
shall contain such affirmative coverage as TFC deems reasonably necessary and
shall have been delivered to TFC.

     (h) The Subservicer and the Master Servicer shall have agreed upon a
revised form of Monthly Report, which revised report will separately report the
trial balance, aging and delinquency for, and collections on, Receivables in
Pool I and Receivables in Pool II and otherwise reflect the transactions
contemplated by the Second Advance Documents.

     (i) The other conditions precedent set forth in Section 4.1 of the SPV Loan
Agreement that are not listed above, to the extent applicable to the matters
contemplated by the Second Advance Documents, shall have been satisfied.

SECTION 3. Consent. The parties hereto hereby consent to Amendment No. 1 to
Developer Transfer Agreement, dated as of the date hereof, between Developer and
SPV and attached hereto as Exhibit A.

SECTION 4. Representations, Warranties and Covenants.

     4.1 Upon the effectiveness of this Amendment, SPV hereby reaffirms all
covenants, representations and warranties made by it, to the extent the same are
not amended hereby, in the Loan Documents, as amended, and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effective date of this Amendment, except to the extent that any such
covenants, representations and warranties expressly relate solely to an earlier
date (in which case such covenants, representations and warranties shall have
been true and accurate on and as of such earlier date). SPV hereby represents,
warrants and certifies that,

9



--------------------------------------------------------------------------------



 



as of the date hereof, the outstanding principal amount of the Loan, including
the Second Advance as provided for hereunder, does not exceed the Advance
Amount.

     4.2 SPV hereby represents and warrants (i) that the Second Advance
Documents to which it is a party constitute the legal, valid and binding
obligation of SPV enforceable against SPV in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, no
Developer Event of Termination, Event of Default, Subservicer Event of Default
or event which would constitute a Developer Event of Termination, an Event of
Default or a Subservicer Event of Default but for the requirement that notice be
given or time elapse or both shall have occurred or be continuing.

     4.3 With respect to the Receivables related to the Second Advance, SPV,
promptly after the Second Advance Funding Date, shall direct in writing each
Person liable for the payment of any Pledged Receivable, to pay each installment
thereon to the applicable Account Agent, pursuant to the Lockbox Agreement,
unless and until directed otherwise by written notice from the Administrative
Agent or, at the Administrative Agent’s direction, from SPV, after which such
parties are and shall be directed to make all further payments on the Pledged
Receivables in accordance with the directions of the Administrative Agent.

     4.4 A UCC Financing Statement number 040052121681 was filed and recorded on
December 29, 2003 in the office of the Secretary of State of Texas naming the
Company as Debtor/Seller, SPV as Secured Party/Buyer/First Assignor, TFC as
Secured Party/2nd Assignor and Citicorp North America, Inc., as Administrative
Agent (the “Administrative Agent”) as Assignee of Secured Party/2nd Assignor
(the “Texas Filing”). A UCC Financing Statement Amendment was filed and recorded
on April 7, 2004 (the “Texas UCC Amendment”). The Company and SPV agree and
confirm that the Texas UCC Amendment did not release, terminate, or modify the
Administrative Agent’s security interest in any Receivables, Conveyed Assets,
Collections or other assets constituting Collateral under the SPV Loan
Agreement.

     In addition to the existing indemnities under the SPV Loan Agreement, SPV
agrees and confirms that any loss, cost or expense incurred by an “Indemnified
TFC Party” thereunder that results in connection with the filing and recordation
of the Texas UCC Amendment and the purported release contemplated thereby, shall
benefit from the indemnification provisions of and shall be repaid by SPV in
accordance with Section 7.12 of the SPV Loan Agreement.

SECTION 5. Reference to and Effect on the SPV Loan Agreement.

     5.1 Upon the effectiveness of this Amendment, each reference in the SPV
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the SPV Loan Agreement as
amended hereby, and each reference to the SPV Loan Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the SPV Loan Agreement shall mean and be a reference to the SPV Loan Agreement
as amended hereby.

10



--------------------------------------------------------------------------------



 



     5.2 Except as specifically amended hereby, the SPV Loan Agreement
(including without limitation the grant of security interests in the Collateral
pursuant to Section 3.1 thereof) and the other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

     5.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of TFC or the Administrative
Agent under any Loan Document, nor constitute a waiver of any provision
contained therein or a release of any Collateral described therein, except as
specifically set forth herein.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF ITS CHOICE OF
LAWS PRINCIPLES. SPV HEREBY AGREES TO ACCEPT THE STATE COURTS LOCATED IN NEW
YORK, NEW YORK AS HAVING PROPER JURISDICTION AND BEING THE PROPER VENUE FOR ANY
LEGAL PROCEEDINGS ARISING OUT OF THIS AMENDMENT AND ANY LOAN DOCUMENTS.

     SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

     SECTION 8. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any purpose.

* * * * *

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              TEXTRON FINANCIAL CORPORATION
 
       

  By:   /S/ NICHOLAS L. MECCA          

      Name: Nicholas L. Mecca

      Title: Managing Director
 
            SILVERLEAF FINANCE II, INC.
 
       

  By:   /S/ HARRY J. WHITE, JR.          

      Name: Harry J. White, Jr.

      Title: CFO

ACKNOWLEDGED AND AGREED TO BY:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

         
By:
  /S/ LAIN GUTIERREZ              

  Name: Lain Gutierrez    

  Title: Vice President    
 
        SILVERLEAF RESORTS, INC.    
 
       
By:
  /S/ HARRY J. WHITE, JR.              

  Name: Harry J. White, Jr.    

  Title: CFO    

List of Exhibits and Schedules Attached to Agreement and not filed herewith:

Ex. A: Developer Transfer Agreement Amendment
Ex. B: Exhibits to SPV Loan Agreement

 